Citation Nr: 1426052	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-24 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.

2. Entitlement to an increased disability rating in excess of 10 percent prior to October 23, 2008, and in excess of 20 percent from December 1, 2009, for right radius bone fracture with right wrist degenerative joint disease, status post right ulnar head replacement. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to September 1955 and from February 1960 to August 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Department of Veterans Affairs (VA) St. Paul, Minneapolis, Regional Office (RO).  

In addition, the Veteran's claim for an increased disability rating for a right radius bone fracture with right wrist degenerative joint disease, in excess of 10 percent, was denied by the RO in a June 2007 rating decision.  The Veteran timely submitted a Notice of Disagreement and a Substantive Appeal.  According to the March 2008 Substantive Appeal, the Veteran requested a Board hearing indicating that a video-conference hearing was acceptable.  

In August 2009, the RO assigned a temporary total rating effective October 23, 2008, based on surgery and convalescence, and assigned a 20 percent rating effective December 1, 2009.

Since the ratings remain less than the maximum available schedular benefit, the increased rating claims remain in controversy for the period before and after when the temporary total rating was assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded).  Therefore, this issue remains on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Service connection appeal

The Veteran is claiming service connection for an acquired psychiatric disorder to include PTSD, anxiety disorder, and depression.  During the April 2014 Board hearing, he contended that several in-service stressors led to his acquired psychiatric disorder.  While the Veteran has described several stressors, the Board will discuss only three of them which are in need of clarification and additional development.

The Veteran described an incident at the Texas Tower on the eastern coast of the United States and Canada.  The Veteran stated that in January 1961, while onboard the USS Wasp, a storm caused severe damage to the tower and the USS Wasp was sent to assist rescue.  The Veteran stated the hurricane was very strong and destructive.  While within one to one and a half miles away, the Veteran stated the tower "went out of sight."  By the time the ship had arrived, the tower had sunk into the ocean.  He stated they searched for survivors but was unable to recover anyone alive.  The Veteran stated he had survivor's guilt following the incident.

The Veteran also described a stressor that took place in 1955 on board the USS Chemung.  He stated that their duties were to evacuate Tachen Island and protect Matsu and Kinmen Islands.  He stated that thousands of people were evacuated to Formosa (now called Taiwan).  The Veteran stated that during this time artillery fire came towards them from about a mile away.  He stated he was in fear for his life during this time. 

Finally, the Veteran described an incident while stationed in Japan.  He stated he was on a tank landing ship when a strong storm was approaching their area.  Therefore, he and another soldier were ordered to pick up their personnel and return to the ship.  He stated no personnel arrived so while preparing to return to their ship an officer arrived and ordered them to take him to the USS Ajax, a ship other than their own.  The officer stated it was a direct order so he and the other soldier took him to the USS Ajax.  The Veteran testified that by the time they had arrived at their ship, the conditions had worsened such that they were unable to safely board their ship and were told "you're on your own."  He stated he and the other soldier were able to take refuge during the storm in a cove.  When the Veteran was able to return to the ship, he was told that they had believed he had perished. 

According to a May 2013 Memorandum, it was determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the United States Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Army or National Archives and Records Administration records.

The Board finds that based on the Veteran's testimony further attempts should be made to retrieve the ship logs of the USS Chemung and USS Wasp.  

Further, the Veteran should be asked to provide additional information as to when the USS Chemung evacuated Tachen Island and when the incident in Japan took place and which ship he was assigned to.

The Veteran's personnel records indicate that he was aboard the USS Chemung during the period of June 1954 to August 1955 and aboard the USS Wasp from May 1960 to May 1961.  There is no evidence that the Veteran engaged in combat according to the Veteran's service personnel records.

In light of his claimed in-service stressors (which purportedly involve combat service aboard the USS Chemung and rescue duties onboard the USS Wasp), the Board finds that a remand of the Veteran's claim is necessary.  Specifically, on remand, the RO, through the AMC, should attempt to procure such ship logs. 

Increased rating appeal

As stated above, the issue of entitlement to an increased disability rating in excess of 10 percent prior to October 23, 2008, and in excess of 20 percent from December 1, 2009, for right radius bone fracture with right wrist degenerative joint disease, status post right ulnar head replacement, remains on appeal.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  The Veteran has indicated on his Substantive Appeal that he would like to testify before the Board regarding this claim.  Accordingly, and because the RO schedules Board travel and video-conference hearings, a remand of this matter to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be asked to submit additional information in support of verifying his stressors.  Specifically, he should be asked when the USS Chemung evacuated Tachen Island and when the incident in Japan took place and which ship he was assigned to.

2. Following completion of the above to the extent possible, the AOJ should attempt to obtain from the Modern Military Branch of the National Archives or other appropriate repository the ship or deck logs of the USS Chemung corresponding to the time the Veteran described the evacuation of Tachen Island.  Additionally, the ship or deck logs from the ship identified by the Veteran regarding his stressor in Japan should be obtained corresponding to the date the Veteran provides.  

Furthermore, obtain from the Modern Military Branch of the National Archives or other appropriate repository copies of the ship or deck logs of the USS Wasp for the period of December 1960 to January 1961 relating to a rescue attempt at the Texas Tower necessitated by a severe storm. 

Once obtained, the copies of the ship or deck logs should be made a part of the claims folder.  If these records cannot be found, or if they have been destroyed, ask for specific confirmation of that fact. 

3. The Veteran should be contacted and asked to identify any treatment received for the right radius bone fracture with right wrist degenerative joint disease status post right ulnar head replacement, since January 2008.  If he identifies any treatment, copies of pertinent treatment records be obtained and added to the record.

4. The Veteran should be scheduled for an appropriate VA examination to determine the severity of his right radius bone fracture with right wrist degenerative joint disease, status post right ulnar head replacement.  The claims folder should be provided to the examiner in connection with the examination, for use in the study of the Veteran's case.  All appropriate studies or tests should be conducted.  All findings should be reported in detail.

5. Thereafter, the AOJ should readjudicate the claims on appeal.  If the benefits sought remain denied, the AOJ should issue a supplemental statement of the case and afford the appropriate period to respond.

6. Schedule the Veteran for a Board travel or video-conference hearing at the earliest available opportunity.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

